Exhibit 10.6 Purchase Order Seller: Dongguan AIVtech Co., Ltd. Buyer: DaKang Holding Co., Ltd. Pursuant to the Contract Law of the People’s Republic of China, the seller and the buyer mutually agree as follows: Contract date:December 30, 2010 Product: S-307v-w-DC SKU:5 301 S-307v-w-DC SKU:5 302 S-319 SKU:5 307 S-319 SKU:5 129 S-319 SKU:5 310 Quantity: Unit Price: USD 17.4 for S-307v-w-DC; USD 3.46 for S-319 Delivery time: January 25, 2011 Other terms:The seller shall be responsible for the quality of products. Seller Buyer Dongguan AIVtech Co., Ltd.
